Citation Nr: 0636326	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In March 2004, the veteran presented testimony before the 
undersigned Veterans Law Judge during a hearing at the RO.

In August 2004, the Board remanded the matter for additional 
evidentiary development.


FINDINGS OF FACT

1.  The veteran does not an acquired psychiatric disorder 
that is causally related to his period of active service. 

2.  Service connection is not in effect for any disability.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service, nor may a 
psychosis be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1137, 5107 
(West 2002); 38 C.F.R§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.1-4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by June 2001, October 2004, June 2006, and 
September 2006 letters. The Board does observe that the 
veteran was not informed of the requirement to submit new and 
material evidence; however, such a deficiency is not 
prejudicial by virtue of the Board's reopening the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the June 2001, October 2004, June 2006, and September 2006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in June 2001 prior to the 
adjudication of the claims in November 2001.  Additionally, 
the record contains a June 2006 supplemental statement of the 
case following the October 2004 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the October 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, an April 1996 private psychiatric 
evaluation, and a VA examination reports dated in April 2005.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  The veteran 
alleges that his rejection for Airborne/Ranger training was a 
pivotal event in his life and perceives this as being 
equivalent to a stressor for a diagnosis of PTSD.  

The service medical records are silent as to complaints or a 
diagnosis of a psychiatric disorder.  Additionally, the post-
service medical evidence fails to reveal a diagnosis of an 
acquired psychiatric disorder related to his service.  
Rather, the medical evidence of record relates the veteran's 
psychiatric difficulties to the veteran's post-service 
polysubstance abuse.  While in the Reserves, in November 
1982, the veteran's psychiatric status was determined to be 
clinically normal.  In April 1996,  a private psychiatric 
evaluation diagnosed the veteran as having alcohol abuse, 
with possible alcohol dependence, and possible antisocial 
personality trait.  At that time, the examiner noted that the 
veteran did not appear to have a mood disorder, despite what 
sounded like a family history of depression.  Additionally, 
the examiner opined that the veteran sounded like someone 
with longstanding anger problems who might be considered 
somewhat antisocial.  To the extent that the veteran has a 
personality disorder, it is noted that personality disorders 
are not diseases or injuries within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2006); Winn v. Brown, 8 Vet. App. 510, 516 
(1996), Beno v. Principi, 3 Vet. App. 439 (1992).  

Moreover, VA treatment records indicate that the veteran's 
first hospitalization related to mental health difficulties 
was in 1997 and was most likely related to his drug and 
alcohol abuse.  In November 1997, the veteran was 
psychiatrically evaluated by VA and found not to meet the 
criteria for a diagnosis of PTSD.  Again, upon VA examination 
in April 2005, the veteran was determined not to meet The 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) criteria 
for a diagnosis of PTSD or to manifest any psychotic 
disorder.  The examiner diagnosed the veteran as having 
alcohol dependence; polysubstance abuse, sustained in full 
remission; and apparent cluster B personality traits, to 
include a history of irritability and aggressiveness, 
unstable interpersonal relationships, impulsive behavior 
including drug and alcohol use, and difficulty controlling 
anger.  At that time, the veteran was not on any psychoactive 
medication nor was he being followed by any local clinic.

The Board has considered the veteran's lay contentions that 
he currently has an acquired psychiatric disorder that is 
related to service.  The record contains absolutely no 
probative evidence supporting his theory of entitlement. 

In the absence of any evidence of a chronic acquired 
psychiatric disorder in service, continuity of 
symptomatology, or of any incident in service to which his 
current acquired psychiatric disorder is attributed, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for an acquired psychiatric 
disorder, to include PTSD.

The veteran has also claimed that a total disability rating 
for due to individual unemployability is warranted.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities; 
provided that, if there is only one such disability, this 
disability is ratable at 60 percent or more, and that if 
there are two or more disabilities, there is at least one 
disability ratable at 40 percent or more, and sufficient 
additional disabilities to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).

In this case, service connection is not in effect for any 
disabilities.  Because the award of a TDIU is dependent on 
how service-connected disabilities impact employment and the 
veteran is not service-connected, the claim for TDIU must, 
necessarily, be denied.  In a case where the law, and not the 
evidence, is dispositive, the claim should be denied, or the 
appeal to the Board terminated, because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the claim for TDIU is also denied.


ORDER

Service connection for a psychiatric disorder, to include 
PTSD, is denied.

A total disability rating based on individual unemployability 
is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


